Citation Nr: 0115298	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
operative residuals of stabilization surgery for right 
shoulder dislocation.

2. Entitlement to a rating in excess of 20 percent for post-
operative residuals of stabilization surgery for left 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1973 to 
August 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO), which denied a rating in excess of 30 percent for post-
operative residuals of right shoulder dislocation and a 
rating in excess of 20 percent for post-operative residuals 
of left shoulder dislocation.  

In a prior July 1995 rating decision, the RO gave the veteran 
the benefit of the doubt and increased the rating of his 
right shoulder disability from 20 to 30 percent and continued 
the 20 percent rating for his left shoulder disability.  


FINDINGS OF FACT

1. The veteran's residuals of right shoulder (major 
extremity) dislocation, status-post stabilization surgery, 
are manifested by a range of motion of 180 degrees of 
flexion and abduction, 80 degrees of extension, 90 degrees 
of external rotation, and 80 degrees of internal rotation.

2. Mild degenerative joint disease was noted in both of the 
veteran's shoulders, but fibrous union or nonunion of the 
humerus is not demonstrated.

3. The veteran participates in recreational activities such 
as, swimming, baseball, and weight lifting.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
post-operative residuals of stabilization surgery for 
right shoulder dislocation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Plate I, Diagnostic Codes 5003, 5200, 5201, 5202 (2000).

2. The criteria for an evaluation in excess of 20 percent for 
post-operative residuals of stabilization surgery for left 
shoulder dislocation have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Plate I, Diagnostic Codes 5003, 5200, 5201, 5202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching its decisions herein the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), that modified adjudication 
requirements of all pending claims by further enhancing VA's 
duty to assist the veteran.  In this case, the Board finds 
that the veteran is not prejudiced by its consideration of 
his claims pursuant to this new legislation as VA has already 
met all obligations to the veteran under the new legislation.  
Specifically, he had recent VA medical examinations, the RO 
obtained records relevant to his treatment, and he was 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and he did so.  The duty 
to suggest evidence was met in September 1999 at the time of 
his hearing pursuant to 38 C.F.R. § 3.103.  Thus, the Board 
finds that the veteran will not be prejudiced as VA has met 
its duty to assist.  A remand under VCAA would only serve to 
further delay resolution of the veteran's claims.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in VCAA (to be codified 
as amended at 38 U.S.C. § 5107).  Under that provision, a 
veteran is entitled to the benefit of doubt when there is an 
approximate balance of positive and negative evidence.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment of earning capacity.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Id.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4.  However, the Board is limited to consideration of only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. §§ 3.102, 4.3.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the code, a 10 percent rating is for assignment.  
Where there is x-ray evidence of arthritis involving two or 
more major  joints or two or more groups of minor  joint 
groups with occasional incapacitating exacerabations, a 
20 percent rating is warranted.  A 10 percent rating is 
warranted where there is x-ray evidence of arthritis but with 
no exacerbations.  38 C.F.R. § 4.71, Code 5003.  With any 
form of arthritis, painful motion is an important factor of 
disability.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or within the joint structures, 
should be considered as points of contact which are diseased.  
38 C.F.R. § 4.59. 

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14. In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  To warrant assignment of this separate rating for 
arthritis, there must be, at a minimum, evidence of arthritis 
that is confirmed, and which is shown related to the service 
connected disorder.  

Furthermore, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra.  
Specifically, in DeLuca, the Board was directed to consider 
whether a veteran's complaints of shoulder pain could 
significantly limit functional ability during flare-ups or 
when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
DeLuca, 8 Vet. App. at 207.  VA has a duty to acknowledge and 
consider all the regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service medical records demonstrate that he was treated for 
dislocated shoulders in 1973.  He had surgical repair of his 
left shoulder in 1976.  Post service medical records indicate 
that he had further bilateral shoulder stabilization 
procedures for recurrent bilateral shoulder dislocation, 
including shoulder stabilization surgery in 1984.  Medical 
records confirm that his bilateral shoulder surgeries were 
successful.

In October 1998, the RO received the veteran's request for 
increased evaluations for his bilateral service-connected 
shoulder disability.  

On October 1998 VA orthopedic examination, the veteran 
complained of shoulder instability, particularly on the 
right; however, he acknowledged that he had not experienced 
any shoulder dislocation for several years and that he had 
performed activities such as working, swimming, lifting 
weights, and running.  On physical examination, the VA 
physician found no evidence of atrophy, full sensation 
throughout, excellent range of motion, both active and 
passive, and full active range of motion at forward flexion 
and abduction.  He had a passive range of motion with his arm 
abducted to 90 degrees.  He also had 90 degrees of external 
rotation on the right and 75 degrees of the internal 
rotation, 85 degrees of external rotation on the left and 65 
degrees of internal rotation.  Motor testing throughout was 
5/5.  He noted that the veteran was apprehensive about his 
shoulders.  The physician examined radiographs of both 
shoulders.  The radiographs revealed a staple and screw on 
the right side, but found no significant degenerative 
changes. Although the physician found an excellent range of 
motion, he recommended a rigorous course of physical therapy 
to strengthen his shoulder muscles.

In November 1998, the VA conducted another medical evaluation 
of the veteran's left and right shoulders.  He reported that 
in the last three to four years, dislocations had been fairly 
frequent and occurred with rapid arm movement or if he rolled 
over in his sleep.  His symptomatology had been stable for 
the previous year or two, but he complained that his 
bilateral shoulder disability limited activities such as 
playing basketball or baseball because he feared dislocating 
his shoulders.  He reported pain and swelling in the 
shoulders, adding that it did not interfere with his work as 
a writer and typist.  He stated that he had strengthened his 
bilateral shoulder muscles with years of weight training.  On 
examination, the VA physician found that there was no 
evidence of acute arthritis.  The shoulders had normal range 
of motion with no signs of effusion or tenderness.  Both 
internal and external rotation was limited to 85 degrees.  
Bilateral shoulder elevation, abduction, and other movement 
was found to be normal.  Comparing the October and November 
1998 x-ray films, the physician stated that he could not 
entirely rule out calcific tendinitis.  He stated that the 
veteran had moderate degree of disability related to his 
disability as a result of dislocations, which stabilized 
during the prior three to four years.  

In a March 1999 VA examination report, a physician noted that 
the veteran's previous bilateral shoulder operations in 1976 
and in 1984 were successful.  The veteran reported 
experiencing only partial dislocations when he lifted 
something over his head or tried to play sports.  The 
physician opined that the veteran was limited emotionally 
because he was afraid that he would dislocate his shoulder 
with activity.  Consequently, he moved slowly and did not 
over-exert himself.  However, the physician did not find any 
limitation in his ability to do so other than fear.  

At a hearing held at the RO in September 1999, the veteran 
testified that he was unhappy with the March 1999 VA 
examination and his representative requested an additional VA 
examination by an orthopedist.  The representative also 
requested that the RO obtain the veteran's records from VA 
Medical Center (MC) in Palo Alto since April 1999, the only 
place where he received treatment for his shoulders.  He 
stated that he was informed by the March 1999 VA examining 
physician that he had a serious malunion of the humeral head 
with marked deformity and some fibrosis union of the humerus 
with continuous deterioration.  (See notice of disagreement 
dated in July 1999.)  However, the medical record does not 
reflect this diagnosis.  The RO hearing officer agreed to 
arrange for an additional orthopedic examination and to 
obtain the records from the Palo Alto VAMC.

On October 1999 VA medical examination, the physician noted 
that he reviewed the claims file in detail.  During the 
evaluation, the veteran complained of shoulder discomfort at 
a level 7 on a scale of 10 for his right shoulder and at a 
level 5 on a scale of 10 for his left shoulder.  He also 
reported what the physician classified as unexplained right 
arm numbness.  On examination, the physician found that the 
shoulders had a full range of motion, but the veteran 
experienced pain with shoulder movements.  His shoulders had 
180 degrees of flexion and abduction, 80 degrees of 
extension, 90 degrees of external rotation, and 80 degrees of 
internal rotation.  The physician opined that the shoulders 
appeared to dislocate in almost every movement, but did not 
dislocate due to surgical repair.  X-rays showed a stable 
radiographic evaluation with mild degenerative changes in the 
glenohumeral joints.  

In DeLuca, the Court held that, in rating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain significantly limits 
functional ability during a flare-up or when the joint is 
used repeatedly over time.  Functional loss, supported by 
adequate pathology and evidenced by the visible behavior of a 
veteran undertaking the motion, is recognized as resulting in 
disability.  

The examining physician stated in October 1999 that the 
DeLuca factors were the same bilaterally:  excursion was 5 on 
a scale of 5; strength was a 3 on a scale of 5; speed was a 
three on a scale of 5; coordination over the head was a 4 on 
a scale of 5; anteriorly and posteriorly, it was a 5 on a 
scale of 5; and endurance was a 3 or 4 on a scale of 5.  
Thus, there is some limitation of motion reflected on 
examination; however, the veteran demonstrated endurance and 
an excellent range of motion of the shoulders, though he 
experienced apprehension and some pain.  Upon examination, he 
did not dislocate his left or right shoulder.  

In addition, medical records, as discussed, demonstrate that 
bilateral external and internal rotation is only slightly 
limited.  Furthermore, the veteran acknowledged during 
examination in October 1998 that he participated in 
recreational activities such as swimming, running, and weight 
lifting, and has not experienced a dislocation since his 
prior surgeries.  Thus, he has not experienced significantly 
weakened movements, excess fatigability, or incoordination as 
manifestations of his post-operative residuals of 
stabilization surgery for bilateral shoulder dislocation.

The RO rated the veteran's bilateral shoulder disability 
under Codes 5200, 5201, and 5202 for ankylosis of the 
scapulohumeral articulation, limitation of the motion of the 
arm, and impairment of the humerus, respectively.  The Board 
notes that the veteran is right handed.  The following codes 
are designated "major" and "minor" to allow a higher 
disability rating for the major extremity of the veteran.  It 
is observed that full shoulder forward flexion and abduction 
is to 180 degrees.  Full external rotation is to 90 degrees 
up and down.  38 C.F.R. § 4.71, Plate I.

Under Code 5200, ankylosis of scapulohumeral articulation: 

							Major		Minor
Unfavorable, abduction limited to 
25 degrees from side.................................50%		40%

Intermediate impairment between
Favorable and unfavorable..........................40%		30%

Favorable, abduction to 60 degrees................30%		20%

38 C.F.R. Part 4.

Ankylosis is defined as stiffening or fixation of a joint.  
The Board notes that clinical findings did not disclose any 
ankylosis of the scapulohumeral articulation. Thus, the Board 
can find no basis under Code 5200 to grant an increased 
rating.

Under Code 5201, limitation of motion of the arm:

							Major		Minor

To 25 degrees from side..............................40%		30%

Midway between the side and shoulder level......30%		20%

Limitation of motion of the arm 
at shoulder level.......................................20%		20%

38 C.F.R. Part 4.

During the October 1999 VA examination, the physician found 
that his shoulders had a full range of motion, but he 
experienced pain with shoulder movement.  His bilateral 
shoulders have 180 degrees of flexion and abduction, 
80 degrees of extension, 90 degrees of external rotation, and 
80 degrees of internal rotation. Furthermore, x-rays showed 
no evidence of ankylosis.  Moreover, a 20 percent evaluation 
is warranted with limitation of motion of the arm to shoulder 
level for the major or minor arm, or midway between the side 
and the shoulder level of the minor arm.  A 30 percent 
evaluation is warranted for the major arm with midway 
limitation of motion between the side and the shoulder level.  
However, the most recent VA examination in October 1999 
showed that the veteran had 180 degrees of flexion.  While 
the evidence is uncontroverted that the veteran has some pain 
with motion, there is no competent evidence that his 
limitation warrants an evaluation in excess of 30 percent for 
the right shoulder and in excess of 20 percent for the left 
shoulder under this code because there is no evidence that he 
is limited in his arm motion to 25 degrees from the side.

Under Code 5202 for other impairment of the humerus:

							Major		Minor 

Loss of head of the humerus (flail shoulder)......80%		70%

Nonunion of the humerus (false flail joint)........60%		50%

Fibrous union of.......................................50%		40%

Recurrent dislocation at the scapulohumeral
joint with frequent episodes and guarding
of all arm movements.................................30%		20%

Recurrent dislocation at the scapulohumeral
joint with infrequent episodes and guarding
of arm movements at shoulder level................30%		20%

Malunion of the humerus
with moderate deformity.............................30%		20%

Malunion of the humerus
with marked deformity................................30%		20%

38 C.F.R. Part 4.

Applying the regulations most favorable to the veteran, a 
30 percent evaluation is warranted for recurrent dislocation 
of the major side with frequent episodes and guarding of all 
movements and a 20 percent for the minor side.  In October 
1999, the medical examiner stated that the veteran appeared 
to dislocate his shoulders with every movement, but did not 
do so because of his surgical repair.  Although the veteran 
testified at his September 1999 RO hearing that a VA 
physician informed the veteran that he had a serious malunion 
of the humeral head with marked deformity and some fibrous 
union of the humerus with continuous deterioration, it was 
not reflected in any medical evaluations or medical opinion.  

Based on the veteran's testimony, the hearing officer 
arranged for an additional medical evaluation.  The physician 
conducted another examination in 1999 and affirmed that he 
reviewed the claims file in detail.  The veteran was found to 
have excellent range of motion of the shoulders without 
indication of nonunion or fibrous humerus.  As noted, 
treatment records show successful bilateral shoulder repair.  
X-rays are unremarkable, except for mild degenerative joint 
disease.  The Board notes that the Court has described 
statements of a claimant relating a medical professional's 
opinions and diagnoses "filtered as [they are] through a 
layman's sensibilities" as generally "attenuated and 
inherently unreliable."  Warren v. Brown, 6 Vet. App. 4 
(1993).  Thus, while the veteran's statements have been 
considered, the Board finds that the objective medical 
evidence is more probative on this point.

Lastly, in regard to the veteran's degenerative joint 
disease, the Board considered Code 5003 for arthritis, which 
provides for a maximum rating of 20 percent.  As noted above, 
his shoulders are not limited in their range of motion.  In 
the absence of competent medical evidence, x-rays 
demonstrating involvement of two or more major joints, or two 
or more minor joint groups, warrant a 10 percent rating, and 
x-rays showing such findings with an additional occasional 
incapacitating exacerbation warrant a 20 percent rating.  
None of these factors are reflected in the medical record 
because x-rays studies are unremarkable or reflect only mild 
degenerative joint disease.  Even if there were such x-ray 
findings, the current evaluations of 30 percent for his right 
shoulder disability and 20 percent for left shoulder 
disability are more beneficial to the veteran than the 
ratings under Code 5003 for arthritis because he can not 
benefit from an additional rating under that code given the 
regulations on avoiding "pyramiding" a claim, i.e., 
evaluating the same disability under various diagnosis.  
38 C.F.R. § 4.14. 

The medical record reveals an excellent range of motion of 
the shoulders, though he experienced apprehension and some 
pain.  However, he did not dislocate his left or right 
shoulder.  External and internal rotation was only slightly 
limited bilaterally, each to 80 or 85 degrees.  Therefore, 
the record demonstrates that he has an excellent range of 
motion in shoulders.  Furthermore, the veteran acknowledged 
that he participated in recreational activities such as 
basketball and weight lifting, though he stated that he has 
to be careful not to dislocate his shoulders.  Thus, the 
present compensable rating reflects that the veteran 
experiences post-operative residuals of stabilization surgery 
of his shoulders.

VA regulations also provide that if the schedular rating 
criteria are inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment of average earning 
capacity if there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  However, the record 
does not reflect unusual circumstances that would give rise 
to using the extraschedular evaluation.  There is no medical 
evidence that his disability interferes significantly with 
his work and the veteran has stated that his bilateral 
shoulder disability does not interfere with his work as a 
writer or typist.  Thus, an extraschedular evaluation is not 
appropriate in this case.

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of 
disability resulting from the veteran's bilateral shoulder 
disability, but the weight of the evidence of record is 
against a rating in excess of 20 percent for the left 
shoulder disability and in excess of 30 percent for the right 
shoulder disability.  Thus, the provisions regarding 
reasonable doubt are not applicable.

ORDER

Entitlement to an increased rating in excess of 30 percent 
for post-operative residuals from stabilization surgery for 
right shoulder dislocation is denied.

Entitlement to an increased rating in excess of 20 percent 
for post-operative residuals from stabilization surgery for 
left shoulder dislocation is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

